Title: From Alexander Hamilton to Oliver Wolcott, Junior, 21 March 1799
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York March 21. 1799

I hope you will have understood that I did not mean by any thing in my late letter to blame the plan pursued with regard to vessels arriving contrary to the Non-Intercourse laws. I mean only to give you testimony of the character of an Individual & to place before you my professional ideas of the defective wording of the law as a kind of caution in the execution. I agree with you that the Executive must adopt in the Construction what was doubtless intended by the Legislature & is essential to the policy of the act.
It is a good principle for the Government of the UStates to employ directly its own means—only do not let this be carried so far as to confine it to the use of inadequate means or to embarrass the auxiliary means which circumstances may require.
The idea of the late Presidents administration of considering the Governor of each State as the first General of the Militia & its immediate organ in acting upon the Militia was well considered & in my opinion wisely adopted—and well to be adhered to. In its general operation it will obviate many difficulties & collisions & by enhancing their importance tend to draw the State executives to the General Government.
Take good care, that in the present instance the force employed be not inadequate.
Some underwriters here have represented to me as a hardship that having resolved to alter the forms of their policies they are not permitted to exchange the blanks for others. If there be not some very cogent & unperceived objection will it not be well to allow the exchange in such cases—to avoid the appearance of greediness & rigor in the Government?
You recommended to me Young Wharton as Secretary. I believe a late law permits the Inspector General to have one & he wants an aid of this description. But the person ought to be a person of mind he ought to be able to conceive well & compose correctly. Does this description suit Young Wharton? Is he still desirous of the employment?
Yrs. truly

A H
O Wolcot Esqr

